Citation Nr: 0916482	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-16 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected low back disability. 

2.  Entitlement to an initial compensable evaluation for 
service-connected benign essential tremor of the right 
(major) hand.

3.  Entitlement to an initial compensable evaluation for 
service-connected benign essential tremor of the left hand.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran served in the United States Army from July to 
November 1980, and in the United States Navy from March 1984 
to January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  By that rating action, the RO, in 
part, granted service connection for a low back disability 
and benign essential tremors of the right and left hands; 
initial noncompensable evaluations were assigned, effective 
February 1, 2005--the date following the Veteran's release 
from active service.  The Veteran timely appealed the RO's 
April 2005 rating action to the Board, and this appeal 
ensued.  Jurisdiction of the claims file currently resides 
with the RO in Waco, Texas. 

In January 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the Waco, Texas RO.  A copy of the 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  For the period from February 1, 2005 to April 2, 2007, 
the service connected low back disability was manifested by 
forward flexion to 90 degrees, and backward extension, 
bilateral rotation, and bilateral flexion each to 30 degrees; 
there was no evidence of muscle spasms, guarding or localized 
tenderness of the lumbar spine. 

2.  Beginning April 3, 2007, the evidence shows that the 
service-connected low back disability was manifested by 
localized tenderness in the lower lumbar paraspinous area; 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, combined range of 
thoracolumbar motion not greater than 120 degrees with muscle 
spasm and guarding resulting in an abnormal gait or spinal 
contour, or incapacitating episodes due to intervertebral 
disc disease have not been demonstrated. 
3.  The Veteran is right-hand dominant. 

4.  Since February 1, 2005, manifestations of the Veteran's 
benign essential tremor as it affects his left (minor) and 
right hands include difficulty with fine motor skills; mild 
incomplete paralysis of the median nerve has not been 
demonstrated in either hand.


CONCLUSIONS OF LAW

1.  For the period from February 1, 2005 to April 2, 2007, 
the criteria for an assignment of an initial compensable 
rating for the service-connected low back disability 
beginning have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5235-
5243 (2008).

2.  The criteria for an assignment of an initial 10 percent 
rating, but no higher, for the service-connected low back 
disability beginning April 3, 2007 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5003, 5235-5243 (2008).

3  Since February 1, 2005, the criteria for an initial 
compensable evaluation for the service-connected benign 
essential tremor of the left (minor) hand have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, DCs 8004, 8515 (2008).

4.  Since February 1, 2005, the criteria for an initial 
compensable evaluation for the service-connected benign 
essential tremor of the right (major) hand have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, DCs 8004, 8515 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, notice to the Veteran was sent via a January 2005 
pre-adjudication letter.  In accordance with the requirements 
of VCAA, the letter informed the Veteran what evidence and 
information he was responsible for obtaining and the evidence 
that was considered VA's responsibility to obtain.  
Specifically, the Veteran was advised in that letter that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service treatment 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records that he identified.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in an August 2008 letter about disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Because this case involves an initial rating(s), as opposed 
to an increased rating(s), the requirements of Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) are not applicable.  
Notwithstanding the foregoing, by an August 2008 letter, the 
RO informed the Veteran of the Vazquez-Flores v. Peake 
requirements.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  There are relevant VA and 
private records on file, including reports of VA examinations 
conducted throughout the duration of the appeal.  Copies of 
these reports have been associated with the claims file.  In 
addition, in January 2009, the Veteran gave testimony before 
the undersigned at the RO in Waco, Texas.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the initial evaluation 
issues decided herein.

The Veteran has been given ample opportunity to present 
evidence and argument in support of his initial evaluation 
claims.  In fact, on a VCAA Notice Response Form, dated and 
signed by the Veteran in April 2007, he specifically 
indicated that he did not have any additional evidence to 
submit in support of his current appeal.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 
C.F.R. § 3.103 (2008).

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield and 
Dingess, both supra.
The Board finds that this matter is ready for appellate 
review.  


II.  Merits Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating, as in the case at bar, was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, such as the case here, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low Back Disability

By an April 2005 action, the RO, in part, granted service 
connection for a low back disability; an initial 
noncompensable rating was assigned under Diagnostic Code (DC) 
5003, effective February 1, 2005-the date following the 
Veteran's release from active service.  

The Veteran's service connected low back disability, has been 
rated under DC 5003.  Under DC 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 20 percent disability rating is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with x- ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under DC 5242, a 10 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or a vertebral body fracture with 
loss of 50 percent or more of the height.  See 38 C.F.R. § 
4.71a, DC 5242.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, a combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  Id. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  38 C.F.R. § 4.71a, DCs 5235 
to 5242.

After a review of the evidence of record, the Board finds 
that prior to April 3, 2007, the Veteran had essentially 
normal range thoracolumbar spine motion with no evidence of 
muscle spasms, guarding or localized tenderness.  When VA 
evaluated the Veteran in April 2005, lumbar spine flexion was 
to 90 degrees and backward extension, bilateral rotation and 
bilateral flexion were each to 30 degrees.  This same 
examination reports also shows that the Veteran's combined 
range of motion of the thoracolumbar spine was to 240 
degrees.  Thus, for the period prior to April 3, 2007, the 
Veteran's range of thoracolumbar motion was not limited to 
the degree that would merit an initial 10 percent evaluation 
under DCs 5235 to 5242.  There was also no evidence of any 
muscle spasm, guarding or localized tenderness of the lumbar 
spine.  (See, April 2005 VA examination report).  Overall, 
the preponderance of the evidence is against an initial 
compensable evaluation for the service-connected lumbar spine 
disability for the period from February 1, 2005 to April 3, 
2007.  See, 38 C.F.R. § 4.71a, DCs 5235 to 5242.

The evidence shows a demonstrable worsening of the disorder 
on April 3, 2007, the date of a VA spine examination report 
containing evidence of localized tenderness in the lower 
lumbar paraspinous muscle area - criteria that supports an 
assignment of an initial 10 percent rating.  See, 38 C.F.R. 
§ 4,71a, DCs 5232 to 5242.  A rating in excess of 10 percent 
for the period from April 3, 2007 is not warranted because 
there is no evidence of forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, combined range of thoracolumbar motion not greater 
than 120 degrees with muscle spasm and guarding resulting in 
an abnormal gait or spinal contour, such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  An April 2007 VA 
examination report showed that the Veteran had forward 
flexion of the lumbar spine to 90 degrees and backward 
extension, bilateral flexion and bilateral rotation were each 
to 30 degrees.  

An assignment of a separate rating due to neurological 
impairment is also not warranted.  The medical evidence in 
this regard is negative.  (See, April 2005 and April 2007 VA 
examination reports, which are devoid of any evidence of any 
neurological impairment of the lower extremities).  

The Board also notes that throughout the entire appeal 
period, the medical evidence was wholly devoid of any 
clinical findings of intervertebral disc syndrome that, at a 
minimum, equate to incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during a twelve-month period.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  For purposes of evaluations under 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).  No such medical 
recommendations are of record.  Indeed, an April 2007 VA 
spine examination report reflects that the Veteran 
specifically denied having any incapacitating episodes within 
the last 12 months.  (See, April 2007 VA spine examination 
report).  Therefore, a higher rating is not warranted for 
service-connected low back disability at anytime during the 
appeal period based on application of intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The above evidence reveals that prior to April 3, 2007, the 
Veteran had essentially normal range of motion of the 
thoracolumbar spine with no evidence of muscle spasms, 
guarding or localized tenderness.  However, a VA examination 
report, dated April 3, 2007, contained evidence of localized 
tenderness in the lower lumbar paraspinous muscle area, 
criteria which supports an assignment of an initial 10 
percent rating, but no higher, for the service-connected low 
back disability under DCs 5235 to 5242.  38 C.F.R. § 4,71a, 
DCs 5232 to 5242.  

Therefore, based on the applicable rating criteria, an 
initial evaluation of 10 percent is warranted beginning on 
April 3, 2007.  See Fenderson, supra.  A rating in excess of 
10 percent for the period from April 3, 2007 is not warranted 
because there is no evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, combined range of thoracolumbar motion not 
greater than 120 degrees with muscle spasm and guarding 
resulting in an abnormal gait or spinal contour, or 
incapacitating episodes due to intervertebral disc disease.

In addition, as the April 2005 and April 2007 VA examination 
reports are wholly devoid of any evidence of radiculopathy of 
the lower extremities due to the Veteran's service-connected 
low back disability, a separate rating for the neurologic 
manifestations of the Veteran's low back disability is also 
not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 
Note (1) (2008).

Because there is no additional loss of joint function on 
repetitive motion of the low back due to pain, fatigue, or 
lack of coordination, a higher initial rating is also not 
warranted for the service-connected low back disability at 
anytime during the appeal period pursuant to the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (2008).  See also Deluca v. Brown, 
8 Vet. App. 202 (1995).  During an April 2005 VA examination, 
the Veteran denied having any problems with gait or walking 
as a result of his service-connected low back disability.  

Although the Veteran complained of low back pain, especially 
on extreme ranges of lumbar spine motion during an April 2007 
VA examination, he denied having any flare-ups of the lumbar 
spine.  That same examination report also shows that there 
was no evidence of flare-ups, inccordination, fatigue, 
weakness, or lack of endurance of the lumbar spine.  (See, 
April 2007 VA spine examination report).  Therefore, a higher 
initial rating for the service-connected low back disability 
is also not warranted based on application of 38 C.F.R. §§ 
4.40, 4.45, and DeLuca.

Right and Left Hand Tremors

By an April 2005 action, the RO, in part, granted service 
connection for benign essential tremors of the right and left 
hands; initial noncompensable ratings were assigned, 
effective February 1, 2005-the date following the Veteran's 
release from active service.   

The Veteran's service-connected benign essential tremors of 
the right and left hands are rated by analogy under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8004.  Under that DC, a minimum 30 
percent disability rating for paralysis agitans, otherwise 
known as Parkinson's disease, will be assigned.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8004 (2008). 

Evaluations of neurological conditions and their residuals 
may be rated from 10 to 100 percent in proportion to the 
impairment of motor, sensory, or mental function. Psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
are to be considered. With partial loss of use of one or more 
extremities from neurological lesions, diseases and residuals 
are rated by comparison with the mild, moderate, severe, or 
complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a.

In evaluating the service-connected benign essential tremors 
of the right and left hands, the Board has considered 38 
C.F.R. § 4.124a, Diagnostic Code 8515, the DC used to 
evaluated paralysis of the median nerve.  Under DC 8515, a 
minimum 10 percent evaluation is warranted for mild 
incomplete paralysis of the minor or major extremity.  A 20 
percent evaluation is warranted for moderate incomplete 
paralysis of the minor extremity, and a 30 percent rating is 
warranted for moderate incomplete paralysis of the median 
nerve in the major extremity.  A 40 percent rating requires 
severe incomplete paralysis of the median nerve in the minor 
extremity, and a 50 percent rating is warranted for severe 
incomplete paralysis of the median nerve in the major 
extremity.  38 C.F.R. § 4.124a, DC 8515.  Diagnostic Codes 
8615 and 8715 address the criteria for evaluating neuritis 
and neuralgia of the median nerve, respectively.  The 
criteria are consistent with the criteria for evaluating 
degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, 
DC's 8515, 8615, 8715 (2005).

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2008).  
It is noted that the Veteran is right-handed.  (See April 
2005 VA orthopedic examination report).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2008).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6 (2008).

The evidence of record does not support mild incomplete 
paralysis such that initial compensable evaluations are 
warranted for the service-connected right or left hand 
tremors under DC 8515.  While the Veteran complained of 
having difficulty with typing and performing fine motor 
skills as a result of his service-connected right and left 
hand tremors, VA examinations of the upper extremities, 
conducted in April 2005 and April 2007, uniformly disclosed 
5/5 motor strength.  


There was also no evidence of motor impairment or muscle 
atrophy.  Sensation was normal to Weinstein monofilament and 
"sharp/dull" (April 2007).  The Veteran specifically denied 
having any paresthesias and dysthesisas of the hands.  (April 
2007).  

The evidence does not show that the Veteran's service-
connected benign essential tremors of the right and left 
hands have been manifested by symptomatology that more nearly 
approximates the criteria for initial  noncompensable 
evaluations under DC 8515, and that the preponderance of the 
evidence is against initial compensable evaluations at 
anytime since the award of service connection, February 1, 
2005.

The evidence does not also demonstrate that the service-
connected tremors of the right and left hands are equivalent 
to severe incomplete neuritis, or neuralgia, such that higher 
evaluations are warranted under DC's 8615 or 8715.  
Specifically, given the aforementioned VA medical evidence, 
to include the findings (or lack thereof) as to strength and 
sensation of the upper extremities, the Board finds that it 
is not shown that the service-connected tremors of the right 
and left hands have been manifested by severe incomplete 
neuritis, or neuralgia of the median nerve, as contemplated 
by these diagnostic codes.  Accordingly, the criteria for 
initial compensable evaluations for the service-connected 
benign essential tremors of the right and left hands have not 
been met under DC's 8615 or DC 8715.

Similarly, while the Veteran described having difficulty 
typing and performing fine motor skills of the hands, he does 
not contend, nor does the medical evidence show, that he has 
lost the use or effective functioning of either hand.  Thus, 
the service-connected tremors of the right and left hands do 
not approximate disabilities based on amputation of the 
finger or hand, or loss of use of either hand.  See, e.g., 38 
C.F.R. §§ 4.63, 4.71a, Diagnostic Codes 5125, 5155 (2008).

The preponderance of the evidence is against the Veteran's 
claims for initial compensable evaluations for his service-
connected benign essential tremors of the right and left 
hands. 


III.  Extraschedular Consideration

Finally, there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disabilities on appeal that would take the 
Veteran's case outside the norm so as to warrant any 
extraschedular rating.  

While an April 2007 VA peripheral nerve examination report 
reflects that the Veteran was employed as a medical 
supervisor and that he had some difficulty typing and 
performing fine motor skills, there is no evidence that he 
had lost time from work as a result of the service-connected 
disabilities on appeal.  On the contrary, an April 2007 VA 
spine examination report shows that the Veteran specifically 
denied having lost anytime from his job as a result of his 
service-connected low back disability.  Thus, marked 
interference with employment due to the service-connected 
disabilities on appeal has not been demonstrated.  In 
addition, the degree of severity caused by the service-
connected low back disability and benign essential tremors of 
the right and left hands are adequately represented by the 
initial ratings assigned herein; marked interference with 
employment due to these service-connected disabilities alone 
has not been shown.  Consequently, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

	(CONTINUED ON NEXT PAGE)










ORDER

An initial compensable rating for the service- connected low 
back disorder for the period from February 1, 2005 to April 
2, 2007 is denied.

An initial rating of 10 percent for the service-connected low 
back disorder beginning April 3, 2007 is granted subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

An initial compensable evaluation for benign essential tremor 
of the right hand is denied. 

An initial compensable evaluation for benign essential tremor 
of the left hand is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


